Citation Nr: 0605305	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-12 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), now rated as 30 percent 
disabling.

2.  Entitlement to an increased initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that awarded service connection and a 30 percent 
rating for PTSD, effective February 28, 2001, and awarded 
service connection and a 10 percent rating for bilateral 
hearing loss, effective February 28, 2001.  In March 2005, 
the veteran withdrew his request for a hearing before the 
Board.


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication has been obtained.

2.    In a March 2005 communication, the veteran withdrew his 
appeal concerning the issue of entitlement to an increased 
initial rating for bilateral hearing loss.

3.  Since February 28, 2001, the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency with intermittent 
inability to perform occupational tasks with depression, 
anxiety, sleep impairment, and occasional panic attacks, but 
with otherwise satisfactory routine behavior, self-care, and 
normal conversation.


CONCLUSIONS OF LAW

1.  With regard to the issue concerning entitlement to an 
increased initial rating for bilateral hearing loss, the 
criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2005).

2.  The criteria for an initial rating higher than 30 percent 
for PTSD have not been met since February 28, 2001.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2005).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2005).

In April 2003, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to an increased 
initial rating for bilateral hearing loss, as identified in 
the February 2003 statement of the case.  

In a March 2005 written communication, the veteran stated, 
"I am withdrawing my appeal for bilateral hearing loss.  
Please continue my appeal for PTSD and forward my claim to 
the Board of Veterans' Appeals for further review."

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an increased initial rating for bilateral 
hearing loss, there remain no allegations of errors of fact 
or law for appellate consideration concerning this issue.  
The Board therefore has no jurisdiction to review the issue.

Accordingly, this issue is dismissed.




Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the relevant rating criteria, a  30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2005).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran first sought VA treatment for PTSD in February 
2001.  VA treatment records dated from February 2001 to 
September 2001 show various PTSD symptoms, including guilt, 
hypervigilance, flashbacks, hallucinations, sleep 
disturbance, irritability, anger, problems with 
concentration, occasional panic attacks, and isolation from 
others.  Other findings include notations that his cognitive 
functions are preserved.  His PTSD symptoms have reportedly 
been exacerbated by the attack on the World Trade Towers.  
The veteran has not sought private treatment for PTSD.

On VA examination in March 2002, the veteran complained of 
intrusive thoughts and memories of events in Vietnam, and 
reported that he frequently experiences nightmares, from 
which he awakes in a sweat.  He also reported difficulty 
initiating and maintaining sleep.  In this regard, the 
veteran indicated that his cardiologist had prescribed 
medication to help him sleep.  He reported that he is 
"jumpy" and often irritable while awake, and felt that he 
was constantly "on guard."

In describing his social interaction, the veteran stated that 
he avoided crowds and did not like to socialize.  He stated 
that he did not drink alcohol or use illicit drugs.  With 
regard to employment, the veteran reported a predominantly 
stable work history, stating that he had worked all his life, 
had worked for only six companies over the last 35 years, and 
was currently employed full time.  He reported that he was 
living with his wife of 34 years and two of his daughters.  

His mental status examination revealed a blunted affect, and 
good eye contact.  Insight and judgment were noted to be 
adequate.  His speech was noted to be clear, coherent, goal-
oriented and unpressured, with no flights of ideas or 
looseness of association.  There was no evidence of a 
disorder in thought process or content, or of psychotic 
symptoms.  He denied auditory and visual hallucinations, and 
there was no evidence of delusions.  He similarly denied 
suicidal and homicidal ideations or plans.  His insight and 
judgment were noted to be fair to good.  The examiner 
concluded that the veteran's PTSD was productive of a mild 
degree of impairment in social and occupational settings.  
His overall level of disability was felt to be mild.  A GAF 
score of 60 was assigned.

The above-noted VA examination assigned a GAF score of 60.  
Other treatment records dated from February 2001 to September 
2001 reflect one GAF score of 55, in February 2001.  The GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

GAF scores of 55 and 60 generally reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and having some meaningful 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  Scores of 50 to 41, 
which the veteran does not have, reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Here the veteran indicated that while he does not like to 
socialize, he has a strong support network and is close to 
his family members.  He has not had a history of substance 
abuse or legal trouble.  His work history has predominantly 
been stable.  While the attack on the World Trade Towers may 
have exacerbated his symptoms, his symptoms overall appear to 
be in the category of mild to moderate.  The veteran 
continues to have steady employment.  He reports his marriage 
is stable and pleasant.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.   38 C.F.R. § 4.126 
(2005).  Here, the veteran has been working full-time in a 
job that he has held for years.  These factors indicate that 
he is not seriously occupationally and socially impaired.  
PTSD of a mild to moderate disability warrants no more than a 
30 percent disability rating.

Based upon the above findings, the Board finds that the 
veteran's disability warrants no more than a 30 percent 
rating.  In the judgment of the Board, the evidence as a 
whole demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 30 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown to 
have overall reduced reliability and productivity, as his 
work history is stable and he has clearly stated that his 
familial relationships are strong.  Nor has he been shown to 
have panic attacks more than once per week, circumstantial, 
circumlocutory, or stereotyped speech, difficulty 
understanding complex commands, impairment of memory, 
impaired judgment, or impaired abstract thinking.  As such, 
the Board finds that an evaluation in excess of 30 percent is 
not warranted.
  
As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's PTSD has not been 
shown to be more than 30 percent disabling since February 28, 
2001, when service connection became effective.  As the 
preponderance of the evidence is against the claim for an 
increased initial rating, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2001 and May 
2003; rating decisions in April 2002 and January 2003; and a 
statement of the case in February 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.









	(CONTINUED ON NEXT PAGE)

ORDER

The appeal concerning entitlement to an increased initial 
rating for bilateral hearing loss is dismissed.

An increased rating for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


